           Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
MICHAEL MATLOSZ                     :
            Plaintiff,              :
                                    :
            v.                      :           CIVIL ACTION
                                    :           No. 2:20-cv-05027
LIBERTY COCA-COLA                   :
BEVERAGES, LLC, and                 :
TEAMSTERS LOCAL                     :
UNION NO. 830                       :
            Defendants.             :_________________________________________

   PLAINTIFF’S MEMORADUM IN OPPOSITION TO DEFENDANT, TEAMSTERS
                LOCAL UNION NO. 830’S MOTION TO DISMISS


   I.       Introduction

         This case arises out of Defendant, Liberty Coca-Cola Beverages’ (hereinafter “Liberty”)

unlawful termination of Plaintiff, Michael Matlosz’s (hereinafter “Matlosz”) employment. See

Plaintiff’s Complaint attached hereto as Exhibit “A”. As part of his Complaint, Matlosz also

alleged that Moving Defendant, Teamsters Local Union No. 115 (hereinafter “Union”), violated

his rights under the Americans with Disabilities Act (“ADA”), and under Pennsylvania common

law due to the Union’s breach of fiduciary duty and fair duty of representation. Liberty has filed

an Answer to Matlosz’s Complaint. (ECF 4).

         Presently before this Court is the Union’s Motion to Dismiss Matlosz’s Complaint in its

entirety. (ECF 6). The Union argues that Matlosz’s ADA claims fail because

   II.      Statement of Facts

         Matlosz was hired by Liberty on August 9, 1999 as a service technician / cooker-delivery

driver. See Ex. A at ¶ 15. As an employee of Liberty, Matlosz entered into a collective

bargaining agreement (“CBA”) with the Union. See id. at ¶ 16.

                                                 1
            Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 2 of 13




          During the course of his employment, Matlosz was inflicted with a disability that

impacted his vision and which resulted in his commercial driving license (“CDL”) being

rescinded. See id. at ¶¶ 17-18. After Matlosz lost his CDL, Liberty assigned him to work in the

vending warehouse – where Matlosz could meet the essential functions of his job. See id. at ¶

19. However, in April 2019 Liberty informed Matlosz that it was changing his schedule and that

he could no longer work in the warehouse. See id. at ¶ 20. Liberty explained to Matlosz that he

was losing this position because a more senior employee had successfully “bid” on his position

in the warehouse. See id. at ¶ 21. Liberty further informed Matlosz that it again expected him to

work on trucks. See id. at ¶ 22.

          In response, Matlosz informed Liberty and his manager Tom Fredd that he was unable to

work on trucks due to his vision problem. See id. at ¶ 23. Liberty assigned Matlosz to a position

installing soda fountains, which Matlosz could perform despite not holding a CDL and despite

his vision problems. See id. at ¶¶ 24-25. However, Liberty terminated Matlosz on May 17, 2019

because Matlosz was no longer qualified to drive trucks. See id. at ¶ 26.

          Upon being notified of his termination, Matlosz asked Union Vice President Glenn

Fulcher for assistance in securing a position that allowed him to continue working

notwithstanding his disability. See id. at ¶ 27. In response, Mr. Fulcher simply told Matlosz that

the Union would not assist him because “seniority trumped disability.” See id. However, Matlosz

avers that Liberty and the Union have previously created positions for other employees who were

displaced during to bidding or due to the onset of a disability or medical issues. See id. at ¶ 28.

   III.      Standard of Review

          The Third Circuit’s pleading standard merely requires a complaint to “set out ‘sufficient

factual matter’ to show that the claim is sufficiently plausible . . . [allowing] the reasonable



                                                   2
           Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 3 of 13




inference that the defendant is liable for the misconduct alleged.” Fowler v. UPMC Shadyside,

578 F.3d 203 (3d. Cir. 2009); quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009). In deciding a

Fed.R.Civ.P. 12(b)(6) motion to dismiss, “Courts must accept all factual allegations as true,

construe the Complaint in the light most favorable to the Plaintiff and determine whether, under

any reasonable reading of the Complaint, the plaintiff may be entitled to relief.” Fowler, supra.

A complaint need only set forth facts sufficient to support a plausible claim. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 564 (2007).

         Further, “…a plaintiff is not required to establish the elements of a prima facie case but

instead, need only put forth allegations that ‘raise a reasonable expectation that discovery will

reveal evidence of a necessary element.” Fowler, supra (internal citations omitted). Thus,

courts should not dismiss a complaint for failure to state a claim if it contains either direct or

inferential allegations respecting all the material elements necessary to sustain recovery under

some viable legal theory.” Montville Twp. V. Woodmont Builders, LLC, No. 05-4888, 2007 WL

2261567 at *2 (3d. Cir. 2007).

         Additionally, while Matlosz’s Complaint meets the pleading standard, he should be

provided an opportunity to file an Amended Complaint if it appears that any deficiencies can be

corrected. Under the liberal pleading standard, courts should generally grant plaintiffs leave to

amend their claims before dismissing a complaint that is merely deficient. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


   IV.      Argument

         A. Matlosz’s Complaint Alleges a Plausible Discrimination Claim Against the Union




                                                  3
             Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 4 of 13




           To establish a prima facie case under the ADA, a plaintiff must show that he is a 1)

qualified individual with a disability, and that he 2) suffered an adverse action by the defendant

because of that disability. See Eshelman v. Agere Sys. Inc., 554 F.3d 426, 433 (3d Cir. 2009).

Title I of the ADA prohibits labor unions from discriminating against qualified individuals with

disabilities. See 42 U.S.C. § 12111-12117. This prima facie hurdle “‘is not onerous' and poses ‘a

burden easily met.’” Doe v. C.A.R.S. Protection Plus, Inc., 527 F.3d 358, 365 (3d Cir. 2008).

Matlosz’s Complaint meets this standard because there is a reasonable inference that discovery

will reveal evidence of the necessary elements of his disability discrimination claim.

           As alleged, Matlosz was a qualified individual with a disability. See Ex. A at ¶¶ 17, 19,

25. When Matlosz lost his CDL due to his disability, he was assigned to a warehouse position –

which he subsequently lost when a more senior employee outbid him for this position. See id. at

¶ 21. At this point, Matlosz was assigned to a position installing soda fountains. See id. at ¶ 25.

While Matlosz was qualified to perform this work notwithstanding his disability, Liberty

terminated his employment because his disability prevented him from driving trucks. See id. at ¶

26. When Matlosz asked the Union for assistance regarding his termination from the soda

fountain installation position, the Union simply responded “seniority trumps disability.” See id.

at ¶ 27.

           The Union’s refusal to assist Matlosz because “seniority trumps disability” suggests a

discriminatory intent. At the time of Matlosz’s termination was working in the soda fountain

installation position and not in the position from which he had been displaced. Furthermore, the

Union had assisted members by creating positions when they were displaced – thereby

suggesting that the Union could have interceded regardless of the CBA’s seniority provisions.

See id. ¶ 28. Nevertheless, the Union refused to do anything for Matlosz simply because



                                                    4
          Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 5 of 13




“seniority trumps disability.” Thus, Matlosz alleges that the Union refused to represent him

because he is disabled, and in violation of the ADA. See id. ¶ 33.

        The Union’s argument unfairly conflates the summary judgment standard with the

pleading standard. For instance, the Union relies on Dubose v. Dist. 1199C, Nat. Union of Hosp.

& Health Care Employees, AFSCME, AFL-CIO, 105 F. Supp. 2d 403, 415 n. 14 (E.D. Pa. 2000)

to argue that Matlosz’s Complaint “simply does not plead the facts necessary to establish” a

disability discrimination claim. See ECF 6 at 6. In Dubose the court granted summary judgment

in favor of a union in a disability discrimination claim after finding that the plaintiff failed to

establish that he was “disabled” within the meaning of the plaintiff. However, the court further

noted that the plaintiff failed to adduce evidence that the connected the union’s failure to grieve

his termination to the plaintiff’s disability:


        There is no allegation that the Union caused [the employer] to terminate Dubose
        or otherwise caused [the employer] to discriminate against Dubose. Nor is there
        any allegation that the Union failed or refused to make a reasonable
        accommodation in the course of its representation. Finally, there no any evidence
        that the Union treated Dubose less favorably on account of his alleged disabilities
        than the Union treated similarly situated members who are not disabled. Indeed,
        there is no evidence connecting the Union's alleged mishandling of Dubose's
        grievance with his alleged disability in any way.

        Dubose, 105 F. Supp. 2d 403 at 415 n. 14.

        But even under the less onerous standards of Fed. R. Civ. P. 12(b)(6), Matlsoz’s

Complaint avoids this flaw. Unlike Dubose, Matlosz pleads that the Union explicitly told

Matlosz that it would not assist him because “seniority trumps disability.” See Ex. A at ¶ 27. In

other words, the Union refused to assist Matlosz because of his disability. And as the Third

Circuit has routinely recognized that unions may not refuse to assist its members due to their

membership in a protected class. See e.g., Goodman v. Lukens Steel Co., 777 F.2d 113, 127 (3d



                                                   5
          Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 6 of 13




Cir. 1985), aff'd, 482 U.S. 656 (1987) (“By shirking their responsibility for presenting grievances

based on discrimination, the unions also violated the duty to enforce the collective bargaining

agreement”). Also unlike Dubose, Matlosz pled that the Union treated him less favorably than

other members. See id at ¶ 28.

       Additionally, the Union’s reliance on U.S. Airways, Inc. v. Barnett, 535 U.S. 391 (2002)

is misplaced. As the Union correctly states, in Barnett the Supreme Court held that generally

speaking, an employer does not have to make special exceptions to a seniority system in order to

accommodate a disabled individual under the ADA. See Barnett, 535 U.S. at 403. However,

Barnett has little relevance to the Union’s argument for two reasons. First - even though Matlosz

was displaced from the warehouse position due to the CBA’s seniority-based bidding system,

Matlosz was terminated from the soda installation position because he no longer held a CDL. See

Ex. A at ¶¶ 25, 26. Thus, the CBA’s seniority-based bidding system only has tangential

relevance in explaining why Matlosz was working as a soda fountain installer at the time of his

termination. In this context, Fulcher’s statement that “seniority trumps disability” in refusing to

assist Matlosz is a jab at his status as a disabled individual rather than a “fair summary of the

applicable law.”

       Second, even Barnett states that an “...employee remains free to show that special

circumstances warrant a finding that, despite the presence of a seniority system … the requested

accommodation is reasonable on the particular facts.” Barnett at 405. For example, a plaintiff

could show:


       that the employer, having retained the right to change the seniority system
       unilaterally, exercises that right fairly frequently, reducing employee expectations
       that the system will be followed – to the point where one more departure, needed
       to accommodate an individual with a disability, will not likely make a difference.
       The plaintiff might show that the system already contains exceptions such that, in
       the circumstances, one further exception is unlikely to matter.

                                                  6
             Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 7 of 13




       See id. at 405-06.

       While Martlosz has not yet had the opportunity to test his contentions with discovery, he

avers that such “special circumstances” exist as applied to the Union because the Union created

positions for other employees who had been recently displaced due to seniority-bidding. See Ex.

A at ¶ 28. See also Johnson v. McGraw-Hill Companies, 451 F. Supp. 2d 681, 707 (W.D. Pa.

2006) (denying summary judgment where special circumstances suggested that transfer would

have been reasonable given plaintiff’s circumstances); O'Dell v. Dep't of Pub. Welfare of

Pennsylvania, 346 F. Supp. 2d 774, 787 (W.D. Pa. 2004) (denying summary judgment where

there was a material question as to whether it would be reasonable to deviate from union

contract).

       Accordingly, Matlosz respectfully requests that this Court deny the Union’s motion to

dismiss Count I of his Complaint.


       B. Federal Law Does Not Preempt Matlosz’s Timely Common Law Allegations
          Against the Union
       Matlosz alleges that the Union violated Pennsylvania common law when it breached the

duty of fair representation (Count II) and fiduciary obligations (Count III) that it owed to him

(collectively “common law claims”). The Union argues these common law claims are preempted

by the National Labor Relations Act (“NLRA”) because “state-law claims are presumptively

preempted by the NLRA when they concern conduct that is actually or arguably protected or

prohibited by the NLRA.” ECF 6-1 at 8 (quoting Pa. Nurses Ass’n v. Pa. State Educ. Ass’n, 90

F.3d 797, 801 (3d Cir. 1996). The Union also asks this Court to analyze Matlosz’s common law

claims under the procedural and substantive standards of Section 301(a) of the Labor




                                                 7
           Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 8 of 13




Management Relations Act (“LMRA”), 29 U.S.C. § 185(a), and dismiss the common law claims

as untimely per the LMRA’s six-month statute of limitations.

         However, Matlosz’s common law claims concern allegations that are not governed by

Section 301 of the LMRA and thus are not preempted by federal law. Section 301(a) of the

LMRA governs claims founded directly on rights contractual created by collective-bargaining

agreements, and also claims ‘substantially dependent on analysis of a collective-bargaining

agreement.’” Gosch v. Int'l Chapter of Horseshoers & Equine Trades, Local 947, 200 F. Supp.

3d 484, 492 (M.D. Pa. 2016) quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 394

(1987). Matlosz’s common law claims are not based on a collective bargaining agreement.

Rather, Matlosz bases his common law claims under the theory that the Union’s actions

constituted “inexcusable inattention and were arbitrary, discriminatory, and were done in bad

faith.” See Ex. A at ¶¶ 39, 45.

         For instance, in Gosch a member sued his union when the union allegedly failed to

arbitrate a grievance on the member’s behalf. The member sued the union for breach of its

common law duty of fair representation and specifically alleged that the union’s actions were

“arbitrary, discriminatory, or made in bad faith.” Gosch, 200 F.Supp.3d at 488. The court held

that the member’s claims were not preempted by Section 301 of the LMRA, noting that such

claims “often require review of the substantive positions taken and policies pursued by a union in

its negotiation of a collective bargaining agreement and in its handling of the grievance

machinery.” Id. at 484, quoting Vaca v. Sipes, 386 U.S. 171, 181 (1967).1



1
  The Union also suggests that Case v. Hazelton Area Educ. Support Personnel Ass’n, 928 A.2d 1154, 1158 (Pa.
Commw. Ct. 2007), which Matlosz cited in his Complaint in support of his common law claim for breach of
fiduciary duty, is distinguishable because Case concerned a member of public as opposed to private union.
However, Gosch notes that “no authority appears to suggest that the duty of fair representation does not extend to
private-sector unions that represent private-section employees and are certified” under state law. Gosch, 200

                                                         8
           Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 9 of 13




        Matlosz’s allegations are closely analogous to those alleged in Gosch, such that his

common law claims should not be preempted by federal law. Accordingly, Matlosz respectfully

requests that this Court deny the Union’s motion to dismiss his common law claims and to order

the Union to file an Answer. Alternatively, Matlosz requests the opportunity to submit an

Amended Complaint for the Court’s consideration.


                 1. Matlosz’s Common Law Claims Are Timely Under The State Two Year Statute
                    of Limitations
        Even though Matlosz is suing under state law, the Union asks this Court to impose the six

month statute of limitations contained under Section 301 of the LMRA and dismiss Matlosz’s

common law claims as untimely. However, the LMRA does not contain a statute of limitations

for breach of the duty of fair representation claims. Kilpatrick v. Sheet Metal Workers Int'l Ass'n

Local Union No. 19, No. CIV. A. 96-4862, 1996 WL 635691, at *2 (E.D. Pa. Oct. 30, 1996).

Accordingly, this court should borrow the most analogous state limitations period – which in this

case is two years. Id. citing Reed v. United Transp. Union, 488 U.S. 319, 323 (1989); See Yon v.

SEPTA, No. CIV.A. 01-5231, 2003 WL 22597614, at *15 (E.D. Pa. Nov. 4, 2003) (“There is a

two year statute of limitations applicable to claims for breach of the fair duty of representation.”)

        DelCostello v. International Bhd. Of Teamsters, 462 U.S. 151 (1983), upon which the

Union relies, is distinguishable. In DelCostello the plaintiff alleged a hybrid action under Section

301 of the LMRA that alleged that the employer breached the CBA and the union breached its

duty of fair representation. The Supreme Court imposed the six-month statute of limitations

period from § 10(b) of the NLRA because the dispute involved critical terms in the collective-

bargaining relationship between the company and the union. However, the Court noted that this



F.Supp.3d at 492-93.


                                                  9
         Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 10 of 13




particular holding “should not be taken as a departure from prior practice of borrowing [state]

limitations periods for federal causes of action, in labor law or elsewhere.” DelCostello, 462

U.S. at 171.

       DelCostello is inapposite because Matlosz did not allege that the Union breached the

terms of the CBA. Rather, Matlosz is proceeding under a common law theory of relief – which

hinges on whether the Union’s actions were “arbitrary, discriminatory, or made in bad faith” for

which the LMRA is not applicable. Thus, this Court should find Matlosz’s common law claims

to be timely under the applicable two-year statute of limitations period.


               2. The Complaint Sets Forth A Valid Breach of Representation Claim


       The Union claims that Matlosz’s breach of representation claim is essentially identical to

his ADA claim, and that “the standard used to evaluate whether a union violated the ADA in its

representation of a bargaining unit member incorporates an analysis of whether the union

violated its duty of fair representation...” See ECF 6-1 at 10. This is untrue. Under Pennsylvania

law governing the duty of fair representation, a plaintiff claiming that her union has breached its

duty of fair representation must show that the Union's processing of a grievance was arbitrary,

discriminatory, or based on bad faith. See Hughes v. Council 13, Am. Fed'n of State, County and

Mun. Employees, 629 A.2d 194, 195–96 (Pa.Comm.Pl.1993). Matlosz’s Complaint alleges

sufficient facts showing that the Union’s actions were arbitrary or based on bad faith – in

addition to facts that the Union’s actions were discriminatory. Because Matlosz’s Complaint

meets the plausibility pleading standard, he should be able to test his contentions with discovery.




                                                10
         Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 11 of 13




   V.      Conclusion

        In light of the foregoing, Matlosz respectfully requests this Honorable Court deny the

Union’s Motion to Dismiss and to order that the Union file an answer to his Complaint within

fourteen (14) days. Alternatively, Matlosz respectfully requests for the opportunity to file a

Amended Complaint to clarify his claims against Defendant.




                                              Respectfully submitted,

                                              LAW OFFICES OF ERIC A. SHORE, P.C.

                                              BY:__/s/Brian M. Doyle____________
                                              BRIAN M. DOYLE, ESQUIRE
                                              Attorney for Plaintiff, Michael Matlosz



Date: December 23, 2020




                                                11
        Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 12 of 13




                               CERTIFICATE OF SERVICE


      On December 23, 2020, the undersigned electronically filed the Plaintiff’s Opposition to
Defendant Teamster’s Local Union No. 830’s Motion to Dismiss with Brief and served, via ECF,
upon:


                                    Jeremy E. Meyer, Esq.
                                    Cleary, Josem & Trigiani, LLP
                                    Constitution Place
                                    325 Chestnut Street, Suite 200
                                    Philadelphia, PA 19106
                                    Attorneys for Defendant Union

                                    Paul C. Lantis, Esq.
                                    Michael Romeo, Esq.
                                    1601 Cherry Street, Suite 1400
                                    Philadelphia, PA 19102
                                    Attorneys for Defendant,
                                    Liberty Coca-Cola Beverages, LLC.




                                           BY:    /s/Brian M. Doyle
                                                  Brian M. Doyle, Esq.
                                                  Attorney for Plaintiff, Michael Matlosz




                                             12
Case 2:20-cv-05027-RBS Document 7 Filed 12/23/20 Page 13 of 13




                              13
